| Case 3:19-cv-04110-RS Document 37-1 Filed 12/17/19 Page 1 of 2
]

 

UiA Unites States Matt

 

|
Ms, Noa H. Means, Clean of Covet

Unitea States Distaict Cover

 

Nettucan Dist, of CAliGoRrNiA

 

USO BolvEN GATE Ave, Box 36060

 

 

Saw Feancisco, CAUGenina BWDHlo2

LL December (0 2o0ig

 

Jenn Aoan UH. MeAns

 

Please Find’ €nclesen A MOTION Toe Se Fileo in UCOC NCA

 

 

Case #.: 14-cv- o4flfo-Tse, Antony OliveR V. SQUARE, Inc., A

Vetawane Collocation. THe En cisseo MoTION Is Fon AN OLDER

 

 

EXTENDING ‘Timwe toe Seave Tuc DEFEND Ans,

 

 

Aiso, T Must Point OUT MaoAwm Cleric TAT Tis CASE HAS

Been SittiINeS ON THe Docket Now Fer Five Montus With wo

 

 

WAIVE GE PRonE OF SERVICE Filen,

 

 

ZX Aw LEAAY To bEGin PHEPOoUNDING hiscOovEery Ana Me

 

| FilinG oF A Fiest Awmendéeo Complaint, CASTIT, May x RE a@vest Wat

 

‘| You CHANGE Ano [ow Corwwecty MY MAING AODZESs ON TUE DeCHet To
| ks Fotlows:

 

#

Ae ony Oliver™ (wozoZocds

| CatHoon Sqace Prison
Po Box 244
Monean, GEORGIA SHBBD 3986-6249

 

 
AGE 2 ceZ2

Case 3:19-cv-04110-RS Document 37-1 Filed 12/17/19 Page 2 of 2

 

THe DecteT SHEET Tat WAS Sent To wie Stlows = Aw

 

a“

(INCARCERATED KT A SHenmers DEePAQtwmenr in SAVANNAH

Geoieia. T Am wo loweéere “TWene Ano my Aodoress SHovid ReFlecy

 

AS STaATEQY On Tle First PAGE.

 

 

Please UPXATE We Dectet AT Youll ConUeINE RCE, Wari You

 

For Youn Seavice,

 

 

 

 

Respectfully, a

 

 

Awrueny Oliver 4 (062 BCOCYS

 

Pst Cal Houn State Prison

 

}\¥——— Po Box 249

 

Mornean, GA SIBCL- O249

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
